Citation Nr: 0624490	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), beyond the delimiting date of 
October 1, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, denying the veteran's claim for an extension of her 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code.  In June 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO (i.e. a Travel Board 
hearing) in Seattle, Washington.
 

FINDINGS OF FACT

1.  The veteran's delimiting date for the use of Chapter 30 
educational assistance benefits was originally October 1, 
2004; during this time she obtained a bachelors degree and 
began pursuing another degree.

2.  During the summer of 1995 - specifically, in July 1995 - 
the veteran underwent a paraesophageal hernia repair.  

3.  Due to this procedure, the veteran did not enroll in any 
classes during the Summer semester of 1995.  

4.  In December 2003, the veteran requested an extension of 
her delimiting date.  At that time, she had a little over 10 
months of Chapter 30 entitlement remaining, as her delimiting 
date for use of these benefits was October 1, 2004.

5.  The veteran is shown to have had a physical disability 
that prevented her from completing a program of education 
prior to her delimiting date.


CONCLUSION OF LAW

The veteran is entitled to an extension of her delimiting 
date for a length of time equivalent to the period June 
through August 1995.  38 U.S.C.A. § 3031 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.7050, 21.7051 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to an extension of 
her period of eligibility for receiving educational 
assistance benefits under the Montgomery GI Bill beyond the 
delimiting date of October 1, 2004.

Initially, the Board notes that VA's duty-to-assist and 
notification obligations, set out in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), are not applicable to claims such as 
the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the Court held that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, with its expanded duties to notify and 
assist, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).  As well, 
the statute at issue in this matter is not found in Chapter 
51 (rather, in Chapter 30).

In any event, the record reflects that the veteran was 
provided with a Statement of the Case in August 2004 that 
provided adequate notification of the information and 
evidence necessary to substantiate this claim.  The Board 
also notes that evidence necessary for fair adjudication of 
this particular claim is of record.  As such, the Board finds 
the duty to notify and assist the veteran, regardless of the 
applicability of the laws cited above, has been met.

The Board points out that the governing legal criteria 
specify that in order to be eligible to receive educational 
benefits pursuant to Chapter 30, an individual, after June 
30, 1985, must first become a member of the Armed Forces, 
serve at least two years of continuous service, and must be 
discharged with an "honorable" discharge. 38 U.S.C.A. § 
3011(a) (West 2002 & Supp. 2005); 38 C.F.R. § 21.7042 (a) 
(2005).

It is also noted that the governing legal criteria provide a 
ten-year period of eligibility during which an individual may 
use her entitlement to Chapter 30 educational assistance 
benefits; and this period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 21.7050(a) (2005).

The record reflects that the veteran served on active duty 
from October 1990 to September 1994, and that she was issued 
an honorable discharge.  She was thus entitled to Chapter 30 
educational benefits, with a delimiting date of October 1, 
2004.

A review of the record reflects that the veteran graduated 
from the University of Washington in the Spring of 1998 with 
a degree in Biology, and at some point thereafter - as early 
as 2003 - decided to change career paths and pursue a nursing 
degree.  

In December 2003, correspondence was received from the 
veteran requesting an extension of her delimiting date.  In 
this letter, she indicated that she had had stomach surgery 
that prevented her from attending classes for six months, 
that she was currently taking prerequisite classes, and that 
she was planning on enrolling in the University of 
Washington's registered nursing program in the Fall of 2004.  
She did not indicate when the surgery took place, or submit 
any medical evidence surrounding the procedure.  

In a March 2004 statement, however, the veteran indicated 
that she was unable to attend classes from July 1995 to 
October 1995 due to surgery for a paraesophageal hernia.  
During the June 2005 Travel Board hearing she indicated that 
since the surgical procedure was scheduled for July 1995, she 
did not enroll in the Summer semester, as she had planned, 
that ran from the beginning of June until the end of August 
1995.  

The Board notes that a review of the record reveals that 
while the veteran enrolled in and completed classes at a 
community college in the Spring and Fall semesters of 1995, 
she indeed did not enroll in school for the Summer semester 
of 1995.  In addition, there is evidence that the veteran had 
enrolled in classes during prior and subsequent summers 
(including in 1992 and 1997), and the Board finds credible 
her testimony that she would have enrolled in classes in the 
summer of 1995 but for her surgery.  

A veteran shall be granted an extension of the applicable 
delimiting period provided that he or she was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable delimiting period because of 
a physical or mental disability that did not result from the 
willful misconduct of the individual, subject to the further 
requirements of the regulation.  It must be clearly 
established by medical evidence that such program of 
education was medically infeasible.  See 38 C.F.R. § 21.7051 
(2005).  

Turning to the medical evidence of record, reports from the 
United States Naval hospital in Oakland, California indicate 
that the veteran underwent a paraesophageal hernia repair in 
July 1995.  Follow-up treatment records from the Naval 
hospital indicate that in early August 1995 the veteran 
complained of mild reflux but reported eating "okay," and 
that the examiner indicated that the perceived reflux may be 
related to dysphagia.  Records dated in October 1995 and 
February 1996 reflect continued complaints of reflux.  

Applying this criteria to the facts of this case, the Board 
finds that an extension of the delimiting period is warranted 
for a length of time equivalent to the period June 1, 1995, 
to August 31, 1995.  In this regard, the Board concludes that 
the medical evidence of record sufficiently demonstrates that 
the veteran's pursuit of a bachelor's degree was impeded by 
the surgical procedure she underwent in July 1995, as she 
testified.  Although the evidence does not show, nor does the 
veteran contend, that she was medically unable to enroll in 
classes at the beginning of June 1995, it is apparent that 
her impending surgical procedure essentially prevented her 
from enrolling, because she would have ultimately had to 
withdraw from classes in July 1995.  To the extent noted 
above, accordingly, the veteran's claim is granted.  
38 U.S.C.A. § 3031 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
21.7050, 21.7051 (2005).

Even though the veteran indicated, in her March 2004 
statement, that she was unable to attend classes up until 
October 1995, the record clearly indicates, as alluded to 
above, that she did take classes at a community college in 
the Fall of 1995.  As such, it is clear that she resumed 
training and was not unable to pursue her degree at that 
point (or from September 1995, presumably the beginning of 
the Fall semester).  The Board also notes that the veteran 
testified during the Travel Board hearing that she was 
prevented from pursuing her nursing degree during other 
periods, due to her husband (who is/was in the military) 
being transferred twice in 1996, and due to her having a 
period of active duty for training in February 1996.  These 
situations cannot be classified as medical disabilities that 
prevented the veteran from pursuing her degree, however, and 
are not contemplated under VA regulations as circumstances 
warranting the extension of educational assistance delimiting 
dates.  See 38 C.F.R. §§ 21.7050, 21.7051 (2005).

Finally, in her September 2004 substantive appeal, the 
veteran indicated that her reaching her education goal was 
also delayed due to being placed on bed rest during a 
pregnancy.  Although there is an indication that she was put 
on medical leave following the birth of a child in August 
2003, the record does not suggest that the veteran was 
attending school at the time and had to withdraw, but instead 
indicates that she was working.  As such, without determining 
whether, in or around August 2003, the veteran was medically 
unable to attend school, there is no indication that she was 
planning on and/or was pursuing a degree at that time.  As 
such, an extension of the veteran's delimiting date for the 
use of Chapter 30 benefits, based on these allegations, may 
not be granted. 




ORDER

The veteran is entitled to an extension of her delimiting 
date for receipt of educational benefits under Chapter 30 of 
Title 38, United States Code, for a length of time equivalent 
to the period June 1, 1995, to August 31, 1995.  The appeal 
is granted to this extent.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


